                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



ROBERT FITZJEARLD ROBERTS, SR.,

                              Plaintiff,

          v.                                     CASE NO. 18-3286-SAC

LARRY ROBERT LONG, et al.,

                              Defendants.


                         MEMORANDUM AND ORDER

     This matter is a civil rights action filed under 42 U.S.C. § 1983.

Plaintiff is in pretrial detention. By an order entered August 28,

2019, the Court stayed this matter pending the resolution of the

criminal actions against plaintiff in the District Court of Saline

County, Kansas. Plaintiff has filed a motion for reconsideration and

two responses to that order.

     In   his   motion   to    reconsider,   plaintiff   contends   that

extraordinary circumstances exist that warrant an exception to

abstention under Younger v. Harris, 401 U.S. 37, 45 (1971). He argues
that the presiding judge in his criminal cases has abused his

discretion, that he has been forced to waive his speedy trial rights

to secure the effective assistance of counsel, that he has suffered

multiple due process violations, that the presiding judge has failed

to safeguard his rights, that he has been attacked by other prisoners

in the jail where he is held, and that the pending criminal actions

have hindered him in several personal matters.
     Under D. Kan. Rule 7.3(b), a party seeking reconsideration must

identify “(1) an intervening change in controlling law; (2) the

availability of new evidence; or (3) the need to correct clear error
or prevent manifest injustice.” A motion to reconsider “is not

appropriate to revisit issues already addressed or advance arguments

that could have been raised in prior briefing.” Ferluga v. Eickhoff,

236 F.R.D. 546, 549 (D. Kan. 2006) (citing Servants of Paraclete v.

Does, 204 F.3d 1005, 1012 (10th Cir. 2000)).

     “[A]s a practical matter, to succeed in a motion to reconsider,

a party must set forth facts or law of a strongly convincing nature

to induce the court to reverse its prior decision.” Mantooth v. Bavaria

Inn Rest., Inc., 360 F.Supp. 3d 1154, 1169 (D. Colo. 2019)(citation

omitted).

     The Court finds no reason to modify its order staying this matter.

As explained in the order that imposed the stay, it is settled that

abstention is appropriate when a State’s procedures are available to

address the issues raised. See Capps v. Sullivan, 13 F.3d 350, 354

n. 2 (10th Cir. 1993). While plaintiff complains broadly of actions

by the presiding judge, he makes no specific allegations that suggest

that extraordinary circumstances exist or that the state courts are

unable to adequately address his complaints. Finally, while plaintiff
complains of an assault by jail inmates and personal difficulties

caused by the criminal actions against him, neither matter entitles

him to relief from the stay in this civil rights action.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion for

reconsideration (Doc. 13) is denied.

     IT IS SO ORDERED.

     DATED:   This 21st day of January, 2020, at Topeka, Kansas.


                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
